                    Case 2:19-cr-00040-JAM Document 72 Filed 07/30/21 Page 1 of 3



 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95623
 3 Telephone: (530) 885-6244

 4

 5 Attorney for Defendant
   NASSIR MICHAELS
 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                       CASE NO. 2:19-cr-00040-JAM
12                                          Plaintiff,               STIPULATION REGARDING
                                                                     CONTINUANCE OF STATUS
13   v.                                                              CONFERENCE; FINDINGS AND
                                                                     ORDER
14   NASSIR MICHAELS
15                                          Defendant.
16

17                                                          STIPULATION

18             The defendant, Nassir Michaels, by and through his counsel, Toni White, and the

19 Government, by and through its counsel, Vincenza Rabin, hereby stipulate as follows:

20             1.        By previous order, this matter was set for status on August 3, 2021.

21             2.        By this stipulation, defendant now moves to continue the status conference from

22 August 3, 2021 until September 21, 2021, and to exclude time between August 3, 2021, and

23 September 21, 2021, under Local Code T4.

24             3.        The parties agree and stipulate, and request that the Court find the following:

25                       a)        Defense investigation and discovery review is ongoing. Documents that are

26             part of defense investigation are being obtained and will need to be reviewed. Additionally,

27             the defense is in possession of discovery consisting of 196 Bates Stamped pages as well as 39

28             DVDs containing video and audio files.
                                                                 1
          Stipulation and Order for Continuance of Status
          Hearing and for Exclusion of Time
                Case 2:19-cr-00040-JAM Document 72 Filed 07/30/21 Page 2 of 3



 1                  b)        Counsel for defendant desires this time to continue to review discovery, to

 2        continue to consult with her client, review the current charges, conduct investigation and

 3        research related to the charges and to discuss potential resolutions with her client and

 4        otherwise prepare for trial.

 5                  c)        Counsel for defendant believes that failure to grant the above-requested

 6        continuance would deny her the reasonable time necessary for effective preparation, taking

 7        into account the exercise of due diligence.

 8                  d)        The Government does not object to the continuance.

 9                  e)        Based on the above-stated findings, the ends of justice served by continuing

10        the case as requested outweigh the interest of the public and the defendant in a trial within

11        the original date prescribed by the Speedy Trial Act.

12                  f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

13        3161, et seq., within which trial must commence, the time period of August 3, 2021 to

14        September 21, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

15        B(iv) [Local Code T4] because it results from a continuance granted by the Court at

16        defendant’s request on the basis of the Court’s finding that the ends of justice served by

17        taking such action outweigh the best interest of the public and the defendant in a speedy trial.

18        ///

19        ///

20        ///

21        ///

22        ///

23        ///

24        ///

25        ///

26        ///

27        ///

28        ///
                                                         2
     Stipulation and Order for Continuance of Status
     Hearing and for Exclusion of Time
                   Case 2:19-cr-00040-JAM Document 72 Filed 07/30/21 Page 3 of 3



 1 ///

 2            4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

 3 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 4 a trial must commence.

 5

 6            IT IS SO STIPULATED.

 7

 8
     Dated: July 29, 2021                                       PHILLIP TALBERT
 9                                                              Acting United States Attorney
10
                                                                /s/ VINCENZA RABIN
11                                                              VINCENZA RABIN
                                                                Assistant United States Attorney
12

13
     Dated: July 29, 2021                                       /s/ TONI WHITE
14                                                              TONI WHITE
                                                                Counsel for Defendant
15
                                                                NASSIR MICHAELS
16

17

18                                                  FINDINGS AND ORDER
19            IT IS SO FOUND AND ORDERED this 30th day of July, 2021.
20

21                                                         /s/ John A. Mendez
                                                           THE HONORABLE JOHN A. MENDEZ
22                                                         UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28
                                                            3
         Stipulation and Order for Continuance of Status
         Hearing and for Exclusion of Time
